
	
		I
		112th CONGRESS
		1st Session
		H. R. 1211
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Bilirakis (for
			 himself, Mrs. Myrick,
			 Mr. Bilbray, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to
		  strengthen student visa background checks and improve the monitoring of foreign
		  students in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Visa Security Improvement
			 Act.
		2.Enhanced student
			 visa background checks
			(a)In
			 generalSection 428(e) of the Homeland Security Act of 2002 (6
			 U.S.C. 236(e)) is amended by adding at the end the following:
				
					(9)Student
				visasIn administering the program under this subsection, the
				Secretary, not later than 180 days after the date of the enactment of the
				Student Visa Security Improvement
				Act—
						(A)shall prescribe regulations to require
				employees assigned under paragraph (1) to review the applications of all
				applicants recommended by Department of State personnel for visas under
				subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)), and conduct in-person interviews where
				appropriate, prior to final adjudication, with special emphasis on determining
				whether applicants are inadmissible under section 212(a)(3)(B) of such Act (8
				U.S.C. 1182(a)(3)(B)) (relating to terrorist activities);
						(B)shall ensure that
				employees assigned under paragraph (1) conduct on-site reviews of any
				applications and supporting documentation for visas under subparagraph (F),
				(J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(15)) that they deem appropriate prior to final adjudication;
				and
						(C)shall update, in
				consultation with the Secretary of State, the memorandum of understanding
				between the Department of Homeland Security and the Department of State
				regarding implementation of this section to clarify the roles and
				responsibilities of employees assigned under paragraph (1) specifically with
				regard to the duties prescribed by this
				paragraph.
						.
			3.Student and
			 exchange visitor program
			(a)In
			 GeneralSection 442 of the Homeland Security Act of 2002 (6
			 U.S.C. 252) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraph (5) as paragraph (11); and
					(B)by inserting after
			 paragraph (4) the following:
						
							(5)Student and
				exchange visitor programIn administering the program under
				paragraph (4), the Secretary shall, not later than one year after the date of
				the enactment of the Student Visa Security
				Improvement Act—
								(A)prescribe
				regulations to require an institution or exchange visitor program sponsor
				participating in the Student and Exchange Visitor Program to ensure that each
				covered student or exchange visitor enrolled at the institution or attending
				the exchange visitor program—
									(i)is
				an active participant in the program for which the covered student or exchange
				visitor was issued a visa to enter the United States;
									(ii)is not unobserved
				for any period—
										(I)exceeding 30 days
				during any academic term or program in which the covered student or exchange
				visitor is enrolled; or
										(II)exceeding 60 days
				during any period not described in subclause (I); and
										(iii)is reported to
				the Department within 10 days of—
										(I)transferring to
				another institution or program;
										(II)changing academic
				majors; or
										(III)any other
				changes to information required to be maintained in the system described in
				paragraph (4);
										(B)notwithstanding
				subparagraph (A), require each covered student or exchange visitor to be
				observed at least once every 60 days; and
								(C)prescribe regulations defining what
				constitutes the commencement of participation of a covered student in a
				designated exchange visitor program (as defined in section 641(h) of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1372(h))).
								(6)Enhanced
				accessThe Secretary shall provide access to the Student and
				Exchange Visitor Information System (hereinafter in this subsection referred to
				as the SEVIS), or other equivalent or successor program or
				system, to appropriate employees of an institution or exchange visitor program
				sponsor participating in the Student and Exchange Visitor Program if—
								(A)at least two
				authorized users are identified at each participating institution or exchange
				visitor sponsor;
								(B)at least one
				additional authorized user is identified at each such institution or sponsor
				for every 200 covered students or exchange visitors enrolled at the institution
				or sponsor; and
								(C)each authorized
				user is certified by the Secretary as having completed an appropriate training
				course provided by the Department for the program or system.
								(7)Program
				supportThe Secretary shall provide appropriate technical support
				options to facilitate use of the program or system described in paragraph (4)
				by authorized users.
							(8)Upgrades to
				SEVIS or equivalent dataThe Secretary shall update the program
				or system described in paragraph (4) to incorporate new data fields that
				include—
								(A)verification that
				a covered student’s performance meets the minimum academic standards of the
				institution in which such student is enrolled; and
								(B)timely entry of any information required by
				paragraph (5) regarding covered students and exchange visitors enrolled at
				institutions or exchange program sponsors.
								(9)Savings
				clauseNothing in this section shall prohibit the Secretary or
				any institution or exchange program sponsor participating in the Student
				Exchange Visitor Program from requiring more frequent observations of covered
				students or exchange visitors.
							(10)DecertificationThe
				Secretary is authorized, without notice, to decertify any approved institution
				or exchange visitor program sponsor if such institution or exchange visitor
				program sponsor is engaged in egregious criminal activities or is a threat to
				national security.
							;
				and
					(2)by adding at the
			 end the following:
					
						(d)DefinitionsFor
				purposes of this section:
							(1)The term
				covered student means a student who is a nonimmigrant pursuant
				to subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)).
							(2)The term
				observed means positively identified by physical or electronic
				means.
							(3)The term
				authorized user means an individual nominated by an institution
				participating in the Student and Exchange Visitor Program and confirmed by the
				Secretary as not appearing on any terrorist watch
				list.
							.
				(b)Comptroller
			 General ReviewThe Comptroller General shall conduct a review of
			 the fees for the Student and Exchange Visitor Program of the Department of
			 Homeland Security. The Comptroller General shall include in such review data
			 from fiscal years 2007 through 2011 and shall consider fees collected by the
			 Department and all expenses associated with the review, issuance, maintenance,
			 data collection, and enforcement functions of the Student and Exchange Visitor
			 Program.
			
